At a former term of this court an opinion was rendered in the case of Santa Fé Townsite Co. v. W. J. Norvell, No. 295 on the docket of this court, reported in 207 S.W. 960. The following agreement of counsel has been filed in this court:
"No. 404. Santa Fé Townsite Company et al., Appellants, v. Walter S. Parker et al., Appellees. All issues and questions involved in this suit are identical with those in No. 295 and No. 303 in said court. *Page 275 
"It is therefore agreed between the parties that the briefs filed in said cause No. 295 and No. 303 may be considered as filed in No. 404, and used as briefs in said cause. Oliver J. Todd, Attorney for Appellants. V. A. Collins, Attorney for Appellees."
Under this agreement, all the issues involved in the Norvell Case, and which were disposed of in the opinion rendered in that case, are identical with the issues involved in this case, and the decision rendered in the Norvell Case applies to this case. Therefore, without undertaking to go into the matters involved in this suit more definitely, this case is affirmed.